DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/05/2016 has been entered. Claims 1, 3-4, 9-10, 12-13, 17-19, 21-22, 26, 28, and 30-34 remain pending in the application. 
Response to Arguments
In response to the applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 03/24/2021, with respect to the rejection(s) of claim(s) 1, 3-4, 9-10, 12-13, 17-19, 21-22, 26, 28, which are amended, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rasmus et al. (US 20130186688 A1) in view of, where applicable, the previous reference(s). Rasmus et al. resolves the deficiencies of the previous reference(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 4, 9-10, 12, 13, 17-19, 21, 22, 26, 28, 30 and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Turner et al. (US 20110186353 A1), hereinafter Turner, in view of Rasmus et al. (US 20130186688 A1), hereinafter Rasmus.

 Regarding claim 1, Turner teaches a method, comprising:
	scheduling at least one automated sequence to be performed during [[a predetermined stage and/or at a predetermined point in time of]] a drilling operation by a drilling system (Fig. 10 and [0154] “a determination is made as to the type of vibration associated with the identified vibration-related cause of lost drilling performance--for example, bit bounce, whirl or stick-slip. If the software determined that the high vibration is due to stick-slip, steps 302-306 are performed”. Examiner notes that Turner, in paragraphs such as 0154, a manual input by the operator is requested, however [0137] teaches the system could also automatically adjust the operating parameters), wherein the at least one automated is a series of operations comprising one or more operational parameters that vary over time (Fig. 11; 400 and 406 “decrease and then increase drill bit RPM and determines if such changes mitigates the whirl”.),
 
(Fig. 10; 302-306 and [0154] “steps 302-306 are performed, in which the software advises the operator to increase drill bit RPM by a predetermined amount and then determines whether such an increase in drill bit RPM reduces vibration below a predetermined maximum level associated with "normal" vibration. If the increase in drill bit RPM caused the vibration to decrease but it was still above normal, the software would recommend another such decrease in RPM to the operator as indicated in step 306. If the vibration was not so reduced, steps 308-312 are performed, in Which the software advises the operator to decrease WOB by a predetermined amount”), wherein performing the at least one automated sequence comprises adjusting automatically the one or more operational parameters at different times and based on one or more responses that are detected in the drilling system (Fig. 11; 400-420 “decrease and then increase drill bit RPM and determines if such changes mitigates the whirl. If not, steps 412-422 are performed, in which the software recommends to the operator to increase and then decrease the flow rate of drilling mud and determines if such changes mitigate the whirl. If it does not, steps 424-428 are performed, in which the software recommends to the operator to decrease WOB and determines if such change mitigates the whirl”) ;
	measuring, during the performance of the at least one automated sequence, the one or more responses in the drilling system, wherein the one or more responses are measured within a wellbore undergoing the drilling operations (Fig. 5A; 106, 109 Monitor downhole data. [0103] “In steps 108 and 109, the software receives data from the rig surface and downhole sensors so that such data can be used by the software on an on-going basis during the drilling operation”) and at a surface of the wellbore (Fig. 5A; 106, 108 Monitor Rig surface data. [0103] “In steps 108 and 109, the software receives data from the rig surface and downhole sensors so that such data can be used by the software on an on-going basis during the drilling operation”); and
(Fig. 13; 622 Revise Model. [0161] “In step 600, the amplitude of the measured vibration that precipitated the mitigation is compared to the amplitude of vibration predicted by the WellDrill.TM. model created as discussed above. If the difference exceeds a predetermined threshold, for example 10%, the model is revised to provide better agreement”).
	wherein the series of operations comprises one or more of:
	a sequence of taking off, bottom pick up, slack off, and torque references at different rates;
	a sequence for shutting down flow rate and revolutions per minute (RPM) at an end of a connection, and bringing up flow rate and RPM at a start of a connection;
	a sequence of moving a block up and down to characterize sheave friction and remove an effect from weight on bit (WOB) and hookload calculations;
	a sequence of staging up the WOB at a constant RPM to identify a point at which the rotational system becomes unstable and enters into fully developed stick-slip;
	a sequence that moves the block down at varying rates; and
	a sequence that sweeps through a range of surface RPM's off bottom to identify the locations of lateral BHA resonances.
	a sequence of characterizing a relationships between the one or more operational parameters and bottom hole assembly (BHA) vibrations during the drilling operations;
	a sequence where a slider system cycles torque to improve weight transfer and control toolface with downhole feedback in a form of a BHA toolface;
	a sequence that varies weight when drilling with a motor and rotating and measuring pressure; and
	a sequence that automatically modulates pump stroke rates.


	a sequence that pumps drilling mud at different flow rates (Fig. 14; 702 and 708. [0168] “in step 700 whether the deviation between the measured and predicted vibration exceeds the predetermined threshold amount. If so, in steps 702-712, incremental increases and decreases in the mud motor RPM used in the model, within a prescribed permissible range of variation, are attempted until the deviation drops below the threshold amount”);

	a sequence that dynamically tunes an autodriller gain settings based upon a real-time derived bit-rock interaction model;
	a sequence that varies the flow rate and measures motor speed;
	a sequence that varies the flow rate and the weight on bit (WOB) and measuring motor speed and pressure; and
	a sequence that varies at least one of rotation speed or flow and measuring temperature at along a drill string.
	
	Turner does not teach scheduling at least one automated sequence to be performed during a predetermined stage and/or at a predetermined point in time of a drilling operation by a drilling system.

	Rasmus teaches scheduling at least one automated sequence to be performed during a predetermined stage and/or at a predetermined point in time of a drilling operation by a drilling system (Fig. 10 and [0028] “Inclusion of a packer in a wellbore, such as proximate to or within the BHA, may facilitate periodic formation strength tests to provide a formation strength profile as a function of depth”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have scheduled periodic formation strength tests at different depths as taught by Rasmus as a test sequence in the method of Turner. One of ordinary skill in the art would have been motivated as “the formation strength profile as a function of depth may be used to design an optimum program for drilling, casing/cementing and stimulation of the wellbore” (Rasmus [0028]).

Regarding claim 3, Turner in view of Rasmus teaches the method of claim 1.
	Turner further teaches wherein the one or more operational parameters comprise flow rate of drilling mud ([0155 “in which the software recommends to the operator to increase and then decrease the flow rate of drilling mud and determines if such changes mitigate the whirl), rotational speed of a drill string, motion of a bottom hole assembly, and safety limits of the drilling system.


Regarding claim 4, Turner in view of Rasmus teaches the method of claim 1, Turner further teaches wherein the one or more responses are measured by sensors positioned at one or more locations comprising a surface location of the drilling system, a location within the wellbore, a location on a drill string, and a location in a bottom hole assembly ([0006] “During drilling, surface equipment senses the rate of penetration of the drill bit into the formation, the rotational speed of the drill string, the hook load, surface torque, and pressure. Sensors either at the surface or in a bottomhole assembly ("BHA"), or both, measure the axial tensile/compression load, torque and bending”).


Regarding claim 9, Turner in view of Rasmus teaches the method of claim 1, Turner further teaches further comprising:
	determining, prior to performing the at least one automated sequence, that the at least one automated sequence requires an update based at least partially on a change of a stage in the drilling operation (Fig. 9; 202-210 determine if symptoms of loss of performance are present, if so the flowchart may go to Fig. 9; 217 -> Yes -> B, where B relates to Fig. 10, the automated sequence shown above in claim 1); and
	updating the at least one automated sequence in response to the change of a stage in the drilling operation (Fig. 10; C and D, based on the suspect type of vibration type, different sequence steps may be performed. The vibration type being the change in condition in the drilling operation).

Claims 10, 12, 13, 17 and 18 are a non-transitory computer readable medium storing instructions for causing one or more processors to perform a method (Turner [0088] “stored on a non-transitory computer readable medium, such as a CD, and installed into the processor 18 that executes the software so as to perform the methods and functions discussed below”) of claims 1, 3, 4, 8 and 9. The limitations are substantially the same, therefore claims 10, 12, 13, 17 and 18 are rejected for the same reasons as claims 1, 3, 4, 8 and 9, respectively.


Claims 19, 21, 22, and 26 are a system, comprising:
	one or more memory devices storing instructions (Turner [0088] “A memory device 21 is in communication with the processor 18 so that the software can send to data to, and receive data from, storage when performing its functions”); and
(Turner [0088] “A memory device 21 is in communication with the processor 18 so that the software can send to data to, and receive data from, storage when performing its functions”) of claims 1, 3, 4, and 9. The limitations are substantially the same therefore, claims 19, 21, 22, and 26 are rejected for the same reasons as claims 1, 3, 4, and 9, respectively.
	
Regarding claim 28, Turner in view of Rasmus teaches the method of claim 1. Turner further teaches wherein the model is a real-time model that describes the one or more responses in a depth domain and a time domain ([0106] “the WellDrill model is automatically updated based on real-time values of operating parameters based on the measurements of the surface and down hole sensors”).

Regarding claim 30, Turner in view of Rasmus teaches the method of claim 1.
	Turner does not teach wherein the predetermined stage of the drilling operation comprises or is defined by a predetermined depth of the wellbore during the drilling operation.

	Rasmus teaches wherein the predetermined stage of the drilling operation comprises or is defined by a predetermined depth of the wellbore during the drilling operation ([0004] “after the lower bullnose end of the most recent installed casing string segment, known as the "casing shoe" is installed, a formation integrity test (FIT) or a "leak off test" (LOT) may be performed”. [0087] “positioning the pressure sensors in the BHA 96 proximate to the bottom of the wellbore 71 may be advantageous. The maximum pressures will be located at the bottom of the wellbore 71”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have scheduled periodic formation strength tests at different depths as taught 

Regarding claim 32, Turner in view of Rasmus teaches the method of claim 9.
	Turner does not teach wherein the change of the stage of the drilling operation comprises or is defined by a change in a depth of the wellbore during the drilling operation.

	Rasmus teaches wherein the change of the stage of the drilling operation comprises or is defined by a change in a depth of the wellbore during the drilling operation ([0004] “after the lower bullnose end of the most recent installed casing string segment, known as the "casing shoe" is installed, a formation integrity test (FIT) or a "leak off test" (LOT) may be performed”. [0087] “positioning the pressure sensors in the BHA 96 proximate to the bottom of the wellbore 71 may be advantageous. The maximum pressures will be located at the bottom of the wellbore 71”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have scheduled periodic formation strength tests at different depths as taught by Rasmus as a test sequence in the method of Turner. One of ordinary skill in the art would have been motivated as “the formation strength profile as a function of depth may be used to design an optimum program for drilling, casing/cementing and stimulation of the wellbore” (Rasmus [0028]).


Regarding claim 33, Turner is view of Rasmus teaches the non-transitory computer readable medium of claim 10.

	Rasmus teaches wherein the predetermined stage of the drilling operation comprises or is defined by a predetermined depth of the wellbore during the drilling operation ([0004] “after the lower bullnose end of the most recent installed casing string segment, known as the "casing shoe" is installed, a formation integrity test (FIT) or a "leak off test" (LOT) may be performed”. [0087] “positioning the pressure sensors in the BHA 96 proximate to the bottom of the wellbore 71 may be advantageous. The maximum pressures will be located at the bottom of the wellbore 71”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have scheduled periodic formation strength tests at different depths as taught by Rasmus as a test sequence in the method of Turner. One of ordinary skill in the art would have been motivated as “the formation strength profile as a function of depth may be used to design an optimum program for drilling, casing/cementing and stimulation of the wellbore” (Rasmus [0028]).

Regarding claim 34, Turner in view of Rasmus teaches the system of claim 19.
	Turner does not teach wherein the predetermined stage of the drilling operation comprises or is defined by a predetermined depth of the wellbore during the drilling operation.
	Rasmus teaches wherein the predetermined stage of the drilling operation comprises or is defined by a predetermined depth of the wellbore during the drilling operation([0004] “after the lower bullnose end of the most recent installed casing string segment, known as the "casing shoe" is installed, a formation integrity test (FIT) or a "leak off test" (LOT) may be performed”. [0087] “positioning the pressure sensors in the BHA 96 proximate to the bottom of the wellbore 71 may be advantageous. The maximum pressures will be located at the bottom of the wellbore 71”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have scheduled periodic formation strength tests at different depths as taught by Rasmus as a test sequence in the method of Turner. One of ordinary skill in the art would have been motivated as “the formation strength profile as a function of depth may be used to design an optimum program for drilling, casing/cementing and stimulation of the wellbore” (Rasmus [0028]).



Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner, in view of Rasmus and Proett et al. (US 20150039230 A1), hereinafter Proett.
	
Regarding claim 29, Turner in view of Rasmus teaches the method of claim 1.
	Turner does not teach further comprising: updating, in response to modifying the model, the at least one automated sequence to comprise a wait period between a first operation and a second operation in the series of operations.
	
	Proett teaches comprising: updating, in response to modifying the model, the at least one automated sequence to comprise a wait period between a first operation and a second operation in the series of operations (Fig. 9; 612 and [0029] between the first and second, the control parameters are adjusted. [0057] Table 1: buildup time is an adjusted control parameter. [0042] buildup time of a pretest can be controlled).

	Proett describes a test and monitoring system for using during the drilling of a wellbore, the results of which can be used for well control during drilling operations [0001]. It would have been .

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner, in view of Rasmus and Pop (US 20110199862 A1).

Regarding claim 31, Turner in view of Rasmus teaches the method of claim 1.
	Turner does not teach the method further comprising implementing a wait period of time prior to performing the at least one automated sequence based on a change of a stage of the drilling operation.
	Pop teaches the method further comprising implementing a wait period of time prior to performing the at least one automated sequence based on a change of a stage of the drilling operation ([abstract] determining a time interval and a location for conducting a pressure test along a monitoring well trajectory based on the computing of the pressure history response. [0034] “Based on FIG. 3, the time intervals t.sub.0, t.sub.1, t.sub.2 and t.sub.3 may initially be selected. The selection of time intervals for conducting surveys, however, may also be updated as the monitoring well is drilled”. [0036] “This determination may be based on time intervals calculated or chosen and at locations determined at step 14, as well as pressure surveys previously performed in the portion of the well already drilled. For example, the drilling may be momentarily suspended and the BHA may be moved in the wellbore so that the pressure monitoring probes are aligned with the desired locations of the survey”)
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have combined the interference testing intervals and waiting period as taught by Pop with performing tests method of Turner. One of ordinary skill in the art would have been motivated to determine that the pressure probes are aligned with the desired locations (Pop [0036]).


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092.  The examiner can normally be reached on 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G.F./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668